Filed 2/2/21 P. v. Colt CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE ,
           Plaintiff and Respondent,
                                                                           A158424
 v.
 THOMAS MICHAEL COLT,                                                      (San Mateo County
                                                                           Super. Ct. No. SC024366A)
           Defendant and Appellant.


          Thomas Michael Colt, who is serving a sentence of 26 years to life in
prison following a 1990 conviction for first degree murder, appeals the denial
of a motion to vacate his judgment of conviction, which the trial court
construed as a petition for a writ of error coram nobis. The motion contends
that the judgment must be vacated because Colt’s guilty plea, the trial court’s
acceptance thereof, and the ensuing judgment were procured by extrinsic
fraud by his trial counsel, the prosecutor, and others. The court denied the
motion based on Colt’s lack of diligence in raising his claims years after
discovering their factual bases, and also because he had previously raised the
claims in multiple unsuccessful petitions for writs of habeas corpus. Colt
contends that a motion to vacate a judgment as void because of extrinsic
fraud is not subject to a diligence requirement, and that the court abused its
discretion in construing his motion as a coram nobis petition in order to apply
such a requirement. Colt cites no authority holding that extrinsic fraud


                                                                1
subjects a judgment of conviction to attack at any time by a nonstatutory
motion to vacate, without regard for the diligence required for coram nobis
relief. We will thus affirm the denial of his motion.

                       Factual and Procedural History
      In 1990, Colt pled no contest to a charge of first degree murder (Pen.
Code,1 § 187) and admitted that he personally used a deadly weapon during
the offense (§ 12022, subd. (b)), in exchange for the dismissal of a special-
circumstance allegation that the murder involved torture (§ 190.2,
subd. (a)(18)). The trial court accepted the plea and sentenced Colt to
26 years to life in prison. He has since filed numerous petitions for writs of
habeas corpus that have been denied by the trial court, this court, and the
California Supreme Court.2
      The motion concedes that Colt killed Regina Dow during a “party” in
which the two consumed alcohol and crack cocaine until Dow refused to share
a rock of cocaine and pushed Colt, causing him to fly into a rage. He theorizes
that he suffered “cocaine psychosis,” which induced a paranoid fear that Dow
had a knife and impaired his memory of the killing. He concedes that he hit
Dow repeatedly in the head with a blunt object, strangled her, and drove her
body to an embankment where he dropped it.
      When found, Dow’s body had head wounds consistent with being struck
repeatedly with a blunt object, ligature marks on the neck, a cut to the upper
lip, and an excisional wound to the forehead—i.e., a partial scalping. In
February 1990, the prosecution filed a complaint that charged Colt with first



      1   Statutory references are to the Penal Code unless otherwise stated.
      See HC-761, HC-793/386800, HC-1617, HC-1678, HC-1980, HC-2359,
      2

HC-2499, HC-2665, HC-2701, A078746, A086402, A108888, A111141,
A121492, A152951, S089877, S138729, S185697.

                                        2
degree murder and that included a special-circumstance allegation that the
murder involved torture (§ 190.2, subd. (a)(18)) and an allegation that Colt
personally used deadly weapons during the offense (§ 12022, subd. (b)), “to
wit: knife, razor, or scalpel, and a ligature.”
      Colt alleges that he first learned of the scalping from his appointed
counsel, Charles Robinson, to whom he consistently denied having scalped
Dow. He alleges that Robinson hid his disbelief of his denials, abetted the
prosecutor’s suppression of medical evidence undermining the allegation that
the scalping occurred while Dow was alive, and failed to investigate or inform
Colt of the possibility of a “third-party defense” to the torture allegation.
Between 1999 and 2010, Colt discovered or came to understand evidence
supporting his view that the scalping was a postmortem mutilation; that
Dow’s body had been moved or rolled over at least six to eight hours after she
died; and that there was a homeless camp near where her body was found.
      The motion also alleges that Robinson sabotaged a potential intoxication
defense by having Colt evaluated by James Missett, a psychologist who
Robinson said was “an expert [on] the effect of alcohol and cocaine” but who
was not certified in toxicology. Dr. Missett did not calculate Colt’s blood-
alcohol or cocaine-intoxication levels, and his report minimized Colt’s
extensive alcohol ingestion as “a few drinks.”
      In June 1990, the motion alleges, Robinson told Colt that Missett’s
report did not support an intoxication defense and that he would likely be
convicted if he went to trial. The next day, Robinson informed Colt of a
prosecution offer to dismiss the torture allegation if he would plead guilty
and admit the deadly-weapon allegation. Colt balked at admitting the use of
a “knife, razor or scalpel, and a ligature,” as he had not scalped Dow.
Robinson later told him that the prosecutor would accommodate his concerns.



                                         3
      On June 6, 1990, the prosecutor filed an information charging Colt with
murder, alleging the special circumstance of torture, and alleging the use of
“deadly and dangerous weapons, to wit: knife, razor or scalpel, and a ligature.”
The typewritten text had been modified by hand as shown
       On June 18, the court held a change-of-plea hearing. Beforehand, Colt
watched Robinson fill out a change-of-plea form describing the charge to
which he would plead as “PC 187 w/ 12022(b)[ligature]” and the inducement
to so plead as “Dismiss PC 190.2(a)(18).” Colt did not notice that Robinson
failed to list, as part of the inducement, the striking of the reference to a
“knife, razor or scalpel.” Colt alleges that Robinson failed to advise him of his
right to be sentenced by the judge who would take his plea, or of the
importance of reviewing the probation report.
      In the change-of-plea hearing, Colt pled guilty to first degree murder,
and this colloquy ensued: “The Court: And it’s alleged that in connection with
that offense that— [¶] Mr. Robinson: With regards to the weapon, we are only
pleading to the ligature. [¶] The Court: Thank you. I didn’t understand that.
[¶] Mr. Wagstaffe [prosecutor]: I will strike the other language, your Honor.”
In this way, Colt asserts, Robinson ensured that “the original weapons charge
was kept off the record of the hearing, just as [he] omitted it from the plea
agreement.” The court accepted Colt’s plea without determining there was a
factual basis for the plea.
      The probation report obtained before sentencing contains, in Colt’s
view, “multiple falsehoods” that “can be traced to counsel.” He cites a passage
that quotes him as saying that “ ‘something else occurred for which I have no
explanation nor memory. [Dow] was found . . . partially scalped. . . . The
apparent explanation, so I am told, is that I blacked that experience out. The
pathologist claims that it occurred at about the same [time] as the other



                                        4
injuries.’ ” Colt denies having told the probation officer that he “had no
explanation for the scalping.”
      At the sentencing hearing the court stated that it had read and
considered the probation report and asked if there was any legal cause why
sentence should not be imposed. After Robinson answered “no,” the court
sentenced Colt to 25 years to life in prison, with a one-year enhancement for
weapon use.
      Colt’s motion contends that the judgment of conviction was procured by
extrinsic fraud because his “entry into, and the sentencing court’s acceptance
of, the plea agreement were both fraudulently induced by the following means:
(a) the prosecution, abetted by [Robinson], suppressed Brady[3] evidence
material to [Colt’s] third-party assertions (also largely suppressed) in order to
fabricate the torture charge; (b) [Robinson] concealed from [Colt] a third-
party defense to the torture charge; (c) [Robinson] colluded with the defense
psychiatrist to sabotage [Colt’s] intoxication defense by preparing and
presenting a fraudulent evaluation; and (d) [Robinson], abetted and/or aided
by [the prosecutor and the judge who took the plea], prepared and introduced
fraudulent documents into court, i.e., the plea agreement and a probation
report, for the purpose of undermining the sentencing court’s factual basis
inquiry for the plea . . . [by] conceal[ing] and/or misrepresent[ing] the original
weapons charge in order to lend credibility to a falsified confession in the
report that links plaintiff to the ‘torture’ and minimizes his intoxication . . . .”
Colt attributes Robinson’s sabotage of his defense and collusion with the
prosecutor to “an underground policy within the Private Defender Program
. . . to ‘save[] the county millions of dollars by pushing poor defendants . . .




      3   Brady v. Maryland (1963) 373 U.S. 83

                                         5
into the first plea bargain that comes along—thus avoiding expensive trials
and investigations.’ ”
      The motion contends that Colt had good cause for delay in presenting
his claims because he had no reason to believe that his lawyer and other
officers of the court would engage in fraud until he learned of the factual
bases for his claims in 1999, 2004, and 2009–2010. He contends that he
exercised due diligence by raising his claims of fraud, Brady violations, fraud
on the court, and conflict of interest in habeas petitions filed between 2004
and 2014, but the courts have declined to address the claims.
      The court denied the motion to vacate in an order stating that it
“construes [the motion] as a petition for writ of error coram nobis.” The order
recites the history of Colt’s conviction and habeas petitions, recounts his
claims and his allegations about his discovery of their factual bases, and finds
him ineligible for coram nobis relief for multiple reasons: “[Colt] admits that
he discovered the factual basis for each claim years before filing this petition.
Moreover, [his] claims have all been previously raised in one form or another,
considered, and denied by this Court. [Colt] identifies no new facts or changes
in the law that would justify revisiting these successive claims. [Citation]
Further, to the extent that [Colt] raises any new claims, piecemeal attacks on
his conviction are not permitted.”
      Colt filed a timely notice of appeal and requested the appointment of
counsel. This court appointed attorney Catherine White to represent him.
(See Cal. Rules of Court, rule 8.300(a)(1).) White filed a successful request to
augment the record on appeal to include transcripts of Colt’s 1990
preliminary, change-of-plea, and sentencing hearings, as well as the
evidentiary hearing on his 1994 habeas petition claiming that Robinson had
provided ineffective assistance.



                                        6
      White subsequently filed a brief in the nature of a “Wende brief.” (See
People v. Wende (1979) 25 Cal.3d 436 (Wende).) The brief identifies no colorable
issues and requests that this court exercise its discretion to review the record
independently. (See People v. Flores (2020) 54 Cal.App.5th 266, 273–274
[although Wende does not apply to appeals in postconviction proceedings,
Court of Appeal has discretion to review record independently].) White
notified Colt of his right to file a supplemental brief and submitted on his
behalf two requests for time extensions, after which Colt filed a supplemental
brief. His brief argues that the trial court erred in denying his motion and
disavows the assertion in White’s brief that “Appellant requests that this
court independently examine the entire record on appeal.”
                                  Discussion
      Wende holds that, on appeal from a conviction, the constitution requires
a court of appeal “to conduct a review of the entire record whenever
appointed counsel submits a brief which raises no specific issues or describes
the appeal as frivolous.” (Wende, supra, 25 Cal.3d at p. 441.) Our Supreme
Court has clarified that this rule applies “[i]n an indigent criminal defendant’s
first appeal as a matter of right.” (Conservatorship of Ben C. (2007) 40 Cal.4th
529, 535.) It does not apply to an appeal, like this one, from an order in a
postconviction proceeding. (People v. Flores, supra, 54 Cal.App.5th at p. 271;
People v. Serrano (2012) 211 Cal.App.4th 496, 501–502.) Nonetheless, courts of
appeal may exercise discretion to review the record independently in such
appeals, in the manner required by Wende in a direct appeal from a conviction.
(People v. Cole (2020) 52 Cal.App.5th 1023, 1030, review granted Oct. 14, 2020,
S264278 [surveying decisions addressing “what procedures appointed counsel
and the Court of Appeal should follow when counsel finds no arguable merit to
an appeal from the denial of postconviction relief”].) We need not determine



                                        7
whether or when this court should exercise such discretion because Colt has
filed a supplemental brief expressly disavowing the request that we
independently review the record, and arguing the merits of the issues he
considers dispositive. We thus review his arguments.
      Colt contends that the trial court construed his motion as a petition for a
writ of error coram nobis “apparently for the sole purpose of taking advantage
of the writ’s diligence requirement . . . to deny the underlying motion,” and
that the court should have granted the motion because the judgment of
conviction is void for extrinsic fraud, and a void judgment may be attacked at
any time without regard for diligence. He does not contend that if the trial
court did have discretion to treat the motion as a petition for a writ of coram
nobis, it erred in concluding that he failed to establish the requisite diligence.
      To support the proposition that a judgment void for extrinsic fraud may
be attacked at any time, Colt quotes decisions in civil actions such as County
of San Diego v. Gorham (2010) 186 Cal.App.4th 1215, holding that a
judgment void because the defendant was never served with a summons or
complaint and the court never acquired fundamental jurisdiction can be set
aside at any time, without a need to show diligence. (Id. at pp. 1225, 1229.)
      Colt does not contend that his sentencing court lacked fundamental
jurisdiction, but that the judgment was procured by extrinsic fraud. However,
while extrinsic fraud may render a judgment void, a party seeking relief on
that basis must demonstrate “(1) ‘a meritorious case’; (2) ‘a satisfactory
excuse for not presenting a defense to the original action’; and (3) ‘diligence in
seeking to set aside the default once the fraud [or mistake] had been
discovered.’ ” (Mechling v. Asbestos Defendants (2018) 29 Cal.App.5th 1241,
1246; accord, Rappleyea v. Campbell (1994) 8 Cal.4th 975, 982 [quoting test
with approval].)



                                         8
      In any event, this is not a civil action, but a postconviction proceeding
in a criminal case. In that context, the standard vehicle for seeking vacation
of a judgment is a petition for writ of error coram nobis. (See, e.g., People v.
Shipman (1965) 62 Cal.2d 226, 231 [“coram nobis ‘must be regarded as part
of the proceedings in the criminal case [citation]’ and it is an established
remedy for challenging a criminal conviction”].) In construing Colt’s motion
as a coram nobis petition, the trial court acted in accord with established
practice.
      In arguing that the court’s approach was an abuse of discretion, Colt
cites a treatise stating that “It is often said that a writ of coram nobis is, in
effect, a motion to vacate the judgment . . . . It is more accurate to say that
coram nobis is one type of motion to vacate the judgment.” (Cal. Criminal
Law: Procedure and Practice (Cont.Ed.Bar 2017) § 41.25.) That treatise
summarizes the prerequisites for the writ, including the rule that a petition
may be denied “for undue delay in bringing it after knowing of the need and
for delay in developing the facts.” (Ibid., citing People v. Kim (2009)
45 Cal.4th 1078, 1098.) In stating that “[m]otions to vacate the judgment are
not limited to motions that could also be writs of error coram nobis” (ibid.),
the treatise does not imply, as Colt argues, that a motion to vacate judgment
is not subject to a diligence requirement.
      In this case the trial court unquestionably had subject matter
jurisdiction to accept Colt’s plea of guilty to the crime of first degree murder.
Colt cites no statute authorizing his motion, and no authority for the
proposition that he may file a nonstatutory motion to vacate, and thus avoid
the diligence requirement for a writ of coram nobis that applies to a judgment
of conviction issued by a court that had subject matter jurisdiction. The trial
court thus did not abuse its discretion in construing his motion as a petition



                                         9
for a writ of coram nobis or in denying the motion based on his lack of
diligence in presenting his claims, much less on the rules barring successive
and piecemeal litigation of postconviction claims for relief.4
                                  Disposition
      The order denying the motion to vacate is affirmed.


                                            POLLAK, P. J.

WE CONCUR:

TUCHER, J.
BROWN, J.




      4
        Colt’s brief relies on a statement in Carlson v. Eassa (1997)
54 Cal.App.4th 684 that, while an order denying a motion to vacate a
judgment generally is not appealable, if the judgment is void, “the order
denying the motion to vacate is itself void and appealable because it gives
effect to a void judgment.” (Id. at p. 691.) The issue here, however, is not
whether the order at issue is appealable but whether it reflects a reversible
error, which it does not.
       Colt also contends that White’s representation has deprived him of
effective assistance of appellate counsel. Colt’s grievances against White,
which are questionable, are immaterial to the merits of the appeal.


                                       10